DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 03/11/22.  Accordingly, claims 21-40 are currently pending; and claims 1-20 are canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40	are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,239,992. 
-Regarding claim 21, claims 1-20 of U.S. Patent No. 11,239,992 teaches a phase calibration method, the method (see claim 1 of U.S. Patent No. 11,239,992) configurable of comprising: 
identifying a first phase code “first phase code” (see col. 14, lines 54-55); 
applying the first phase code to a clock signal “serial clock signal”  to extract a first threshold number of bits “zero plus a first threshold number of bits” from a data signal “serial data signal” (see col. 14, lines 49-57), the first threshold number of bits being a particular value  “particular value” (see col. 14, lines 49-57); 
identifying a second phase code “second phase code; applying the second phase code to the clock signal to extract a second threshold number “all minus a second threshold number “of bits from the data signal, the second threshold number of bits being the particular value (see col. 14, lines 49-61); 
identifying a third phase code “third phase code” ; applying the third phase code to the clock signal to extract a third threshold number “all minus a third threshold number” of bits from the data signal, the third threshold number of bits being the particular value (see col. 14, lines 49-65);
identifying a fourth phase code ‘fourth phase code”; applying the fourth phase code to the clock signal to extract a fourth threshold number “zero plus fourth phase code “of bits from the data signal, the fourth threshold number of bits being the particular value (see col. 14, line 49  to col. 15, line 2); 
selecting a calibrated phase code “average phase code “ based on the first phase code, the second phase code, the third phase code, and the fourth phase code; and shifting the clock signal based on the calibrated phase code (see col. 15, lines 3-7).
-Regarding claim 22, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the data signal comprises a training pattern, and wherein each of the first, second, third, and fourth threshold number of bits correspond to about 0% to about 5% of total bits extracted (see claim 2 of U.S. Patent No. 11,239,992).
-Regarding claim 23, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the particular value comprises ones or zeros, wherein the ones comprise bits that are extracted from the data signal at points that are earlier than intended, and wherein the zeros comprise bits that are extracted from the data signal at points that are later than intended (see claim 3 of U.S. Patent No. 11,239,992).
-Regarding claim 24, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the method comprises: comprising sweeping three unit intervals of the data signal to identify the first phase code, the second phase code, the third phase code, and the fourth phase code (see claim 1, col. 14, lines 51 to col. 15, line 2, and claim 4).
-Regarding claim 25, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the shifting the clock signal comprises aligning an edge of the clock signal with middle of data eye of the data signal (see claim 5 of U.S. Patent No. 11,239,992).
-Regarding claim 26, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the extracted bits from the data signal comprise a first bit corresponding to a rising edge of the clock signal and a second bit corresponding to a falling edge of the clock signal (see claim 6 of U.S. Patent No. 11,239,992).
-Regarding claim 27, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the method (see claim 7 of U.S. Patent No. 11,239,992) comprises: 
identifying an updated first phase code and an updated second phase code from within a first window, wherein the first window begins at the first phase code minus a constant and ends at the second phase code plus the constant (see col. 15, lines 35-39);
identifying an updated third phase code and an updated fourth phase code from within a second window, wherein the second window begins at the third phase code minus the constant and ends at the fourth phase code plus the constant (see col. 15, lines 40-44);
selecting an updated calibrated phase code “updated average phase code” based on the updated first phase code, the updated second phase code, the updated third phase code, and the updated fourth phase code; and shifting the clock signal based on the updated calibrated phase code (see col. 15, lines 45-50).
-Regarding claim 28, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the constant is a predetermined value that is programmable (see claim 8 of U.S. Patent No. 11,239,992).
-Regarding claim 29, claims 1-20 of U.S. Patent No. 11,239,992 teaches that the updated first phase code is different from the updated second phase code, and the updated third phase code is different from the updated fourth phase code (see claim 9 of U.S. Patent No. 11,239,992).
-Regarding claim 30, claims 1-20 of U.S. Patent No. 11,239,992 teaches a system comprising: a memory “memory” storing computer-executable instructions; and a processor “processor” configured to execute the instructions and causes the system to perform a method of operations (see claim 10 of U.S. Patent No. 11,239,992), the method (see claim 1 of U.S. Patent No. 11,239,992) configurable of comprising: 
identifying a first phase code “first phase code” (see col. 14, lines 54-55); 
applying the first phase code to a clock signal “serial clock signal”  to extract a first threshold number of bits “zero plus a first threshold number of bits” from a data signal “serial data signal” (see col. 14, lines 49-57), the first threshold number of bits being a particular value  “particular value” (see col. 14, lines 49-57); 
identifying a second phase code “second phase code; applying the second phase code to the clock signal to extract a second threshold number “all minus a second threshold number “of bits from the data signal, the second threshold number of bits being the particular value (see col. 14, lines 49-61); 
identifying a third phase code “third phase code” ; applying the third phase code to the clock signal to extract a third threshold number “all minus a third threshold number” of bits from the data signal, the third threshold number of bits being the particular value (see col. 14, lines 49-65);
identifying a fourth phase code ‘fourth phase code”; applying the fourth phase code to the clock signal to extract a fourth threshold number “zero plus fourth phase code “of bits from the data signal, the fourth threshold number of bits being the particular value (see col. 14, line 49  to col. 15, line 2); 
selecting a calibrated phase code “average phase code “ based on the first phase code, the second phase code, the third phase code, and the fourth phase code; and shifting the clock signal based on the calibrated phase code (see col. 15, lines 3-7).
-Claim 31 is rejected with similar reasons for claim 22.
-Claim 32 is rejected with similar reasons for claim 23.
-Claim 33 is rejected with similar reasons for claim 24.
-Claim 34 is rejected with similar reasons for claim 25.
-Claim 35 is rejected with similar reasons for claim 26.
-Claim 36 is rejected with similar reasons for claim 27.
-Claim 37 is rejected with similar reasons for claim 28.
-Claim 38 is rejected with similar reasons for claim 29.
-Regarding claim 39, claims 1-20 of U.S. Patent No. 11,239,992 teaches a phase calibration method, the method (see claim 19 of U.S. Patent No. 11,239,992) configurable of comprising: 
identifying an updated first phase code “updated first phase code” and an updated second phase code “updated second phase code” from within a first window “first window”, wherein the first window begins at a predetermined first phase code “predetermined first phase code” minus a constant “constant” and ends at a predetermined second phase code “predetermined second phase code” plus the constant (see col. 17, lines 5-23);
applying the updated first phase code to a clock signal “serial clock signal” to extract a first threshold number “first threshold number” of bits from a data signal “serial data signal” to be a particular value “particular value”; applying the updated second phase code to the block signal to extract a second threshold number “second threshold number” of bits from the data signal to be the particular value (see col. 17, lines 5-23);
identifying an updated third phase code “updated third phase code” and an updated fourth phase code “updated fourth phase cod”  from within a second window “second windo”, wherein the second window begins at a predetermined third phase code “predetermined third phase code” minus the constant and ends at a predetermined fourth phase code “predetermined fourth phase code” plus the constant (see col. 17, line 23 to col. 18, line 10);
applying the updated third phase code to the clock signal to extract a third threshold number “third threshold number” of bits from the data signal to be the particular value; applying the updated fourth phase code to the clock signal to extract a fourth threshold number  “fourth threshold number” of bits from the data signal to be the particular value (see col. 17, line 23 to col. 18, line 10);
 selecting a calibrated phase code “average phase code” based on the updated first phase code, the updated second phase code, the updated third phase code, and the updated fourth phase code; and shifting the clock signal based on the calibrated phase code (see col. 18, lines 11-16).
-Regarding claim 40, claims 1-20 of U.S. Patent No. 11,239,992 teaches that each of the first, second, third, and fourth threshold number of bits correspond to about 0% to about 5% of total bits extracted, wherein the particular value comprises ones or zeros, wherein the ones comprise bits that are extracted from the data signal at points that are earlier than intended, and wherein the zeros comprise bits that are extracted from the data signal at points that are later than intended (see claim 20 of U.S. Patent No. 11,239,992).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 30-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burney (7,644,296).
-Regarding claim 21, Burney teaches a phase calibration method, the method (see figure 5) comprising: 
identifying, via (68), a first phase code (PDA0) (see col. 7, lines 44-50); 
applying, via (M3, 108, 110, 98, 108), the first phase code to a clock signal  (136) (outputted from (M3)) to extract a first threshold number of bits from a data signal (DATA), the first threshold number of bits being a particular value (=10) comprising 9 zeros and 1 ones (see (DATA 1), first row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32); 
identifying, via (68), a second phase code (PDA1) (see col. 7, lines 44-50); 
applying, via (M3, 108, 110, 98, 108), the second phase code to the clock signal to extract a second threshold number of bits from the data signal, the second threshold number of bits being the particular value comprising 10 zeros and 0 ones (see (DATA 1), second row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32); 
identifying, via (68), a third phase code (PDA2) (see col. 7, lines 44-50); 
applying, via (M3, 108, 110, 98, 108), the third phase code to the clock signal to extract a third threshold number of bits from the data signal, the third threshold number of bits being the particular value comprising 10 zeros and 0 ones (see (DATA 1), third row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32);
identifying, via (68),  a fourth phase code (PDA3); 
applying, via (M3, 108, 110, 98, 108), the fourth phase code to the clock signal to extract a fourth threshold number of bits from the data signal, the fourth threshold number of bits being the particular value comprising 10 zeros and 0 ones (see (DATA 1), fourth row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32); 
selecting, via (136), a calibrated phase code (PDA3) based on the first phase code, the second phase code, the third phase code, and the fourth phase code (see col. 11, line 9 to col. 12, line 48); and 
shifting, (via (68, M3, 102),  the clock signal based on the calibrated phase code (see col. 12, lines 58-65).
-Regarding claim 22, Burney teaches that the data signal comprises a training pattern (“training pattern”, col. 10, line 60), and wherein each of the first, second, third, and fourth threshold number of bits can be 10 bits out of (8x10= 80 total bits extracted) (see figure 9), or out of total bits extracted having a multiple of 10 bits and  being more than more than 80 total bits extracted (see col. 6 , lines 47-49) , or namely, each of the first, second, third, and fourth threshold number of bits can correspond to about 0% to about 5% of total bits extracted.
-Regarding claim 23, Burney teaches that the particular value comprises ones or zeros (see DATA1, figure 9), wherein the ones comprise bits that are extracted from the data signal at points ((t0, t1, t2, t3), figure 7) that are earlier than a first falling edge of ((DATA), figure 7) intended, and wherein the zeros comprise bits that are extracted from the data signal at points ((t8, t9, t10, t11), figure 7) that are later than the first fall edge of ((DATA), figure 7) intended, (see figure 7, and col. 7, lines 60-67, col. 8, lines 52-67, col. 11, line 19-32).
-Regarding claim 25, Burney teaches that the shifting the clock signal comprises aligning an edge of the clock signal with middle of data eye (“midpoint between data edge”, col. 12, lines 45-46) of the data signal (see col. 12, lines 39-65).
-Regarding claim 30, Burney teaches a  system (“system 38”, col. 4, line 4, line 58) , the system (see figure 3) comprising: a memory (40) storing computer-executable instructions (“configuration data”, col. 1, line 21); and a processor (10) configured to execute the instructions and causes the system to perform a method of operations (see col. 1, lines 21-23, col. 4, line 56 to col. 5, line 57), wherein the method comprising: 
identifying, via (68), a first phase code (PDA0) (see col. 7, lines 44-50); 
applying, via (M3, 108, 110, 98, 108), the first phase code to a clock signal  (136) (outputted from (M3)) to extract a first threshold number of bits from a data signal (DATA), the first threshold number of bits being a particular value (=10) comprising 9 zeros and 1 ones (see (DATA 1), first row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32); 
identifying, via (68), a second phase code (PDA1) (see col. 7, lines 44-50); 
applying, via (M3, 108, 110, 98, 108), the second phase code to the clock signal to extract a second threshold number of bits from the data signal, the second threshold number of bits being the particular value comprising 10 zeros and 0 ones (see (DATA 1), second row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32); 
identifying, via (68), a third phase code (PDA2) (see col. 7, lines 44-50); 
applying, via (M3, 108, 110, 98, 108), the third phase code to the clock signal to extract a third threshold number of bits from the data signal, the third threshold number of bits being the particular value comprising 10 zeros and 0 ones (see (DATA 1), third row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32);
identifying, via (68),  a fourth phase code (PDA3); 
applying, via (M3, 108, 110, 98, 108), the fourth phase code to the clock signal to extract a fourth threshold number of bits from the data signal, the fourth threshold number of bits being the particular value comprising 10 zeros and 0 ones (see (DATA 1), fourth row, second and third columns of figure 9, and col. 7, line 60 to col. 11, line 32); 
selecting, via (136), a calibrated phase code (PDA3) based on the first phase code, the second phase code, the third phase code, and the fourth phase code (see col. 11, line 9 to col. 12, line 48); and 
shifting, (via (68, M3, 102),  the clock signal based on the calibrated phase code (see col. 12, lines 58-65).
-Claim 31 is rejected with similar reasons for claim 22.
-Claim 32 is rejected with similar reasons for claim 23.
-Claim 34 is rejected with similar reasons for claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632